817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mildred MORRIS, Plaintiff-Appellant,v.The UNIVERSITY OF MICHIGAN, and Agents Thereof, Robert C.Hughes, Kathleen Beauvias, Defendants-Appellees,John C. Feldkamp, et al., Defendants.
No. 87-1364.
United States Court of Appeals, Sixth Circuit.
May 8, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
Appellees move to dismiss this appeal as being untimely filed.  Appellant has failed to respond thereto.


2
On June 23, 1986, following a bench trial, the district court entered judgment dismissing appellant's Title VII and 42 U.S.C. Sec.l983 action.  The notice of appeal was due within 30 days of entry thereof--July 23, 1986.  Rules 4(a) and 26(b), Federal Rules of Appellate Procedure.  Appellant did not file her notice of appeal until March 16, 1987, and is, therefore, over seven months late.  She did not seek nor was she granted an extension of time within which to file her notice of appeal.


3
Because the notice of appeal was untimely filed, this court is deprived of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).


4
Accordingly, appellees' motion to dismiss is granted and it is ORDERED that this appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.